*158Judgment, Supreme Court, New York County (Brenda Soloff, J., at plea, second felony offender proceedings and sentence), rendered May 25, 2004, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years; and judgment, same court (Budd G. Goodman, J.), rendered June 17, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a concurrent term of 2 to 4 years, unanimously affirmed.
The court properly adjudicated defendant a second felony offender. The record establishes that defendant received effective assistance under the state and federad standards in connection with the predicate conviction (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). The attorney who represented defendant at the time of the prior plea obtained a very favorable disposition, and was not ineffective for failing to make a speedy trial motion. Such a motion would have been futile, given the circumstances evincing defendant’s intent to evade apprehension and prosecution during the relevant period of delay (see People v Sigismundi, 89 NY2d 587 [1997]). Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.